FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  August 8, 2012
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                                    TENTH CIRCUIT


 PAUL PALECEK,

          Petitioner - Appellant,

 v.

 SUSAN JONES, Warden, Colorado                         No. 12-1177
 State Penitentiary; JOHN W.                  (D.C. No. 1:11-CV-02868-LTB)
 SUTHERS, the Attorney General of                        (D. Colo.)
 the State of Colorado,

          Respondents - Appellees.



           ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges.



      A Colorado jury convicted Paul Palecek of two counts of murder and two

counts of conspiracy to commit murder. Mr. Palecek’s convictions were affirmed

on appeal, and the Colorado Supreme Court denied certiorari in November 2000.

Eleven years later, in November 2011, Mr. Palecek filed a federal habeas petition

under 28 U.S.C. § 2254, which the district court dismissed as untimely. See 28



      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
U.S.C. § 2244(d)(1). Mr. Palecek now seeks a certificate of appealability

(“COA”) to appeal that dismissal. 1

      We may issue a COA only if the petitioner makes a “substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). And where, as here,

the district court dismisses a § 2254 petition on procedural grounds, that means

we may issue a COA only if “jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.

473, 484 (2000).

      We cannot say so much here. The district court issued a thorough opinion

explaining why Mr. Palecek’s petition is untimely and we find ourselves in

agreement with its analysis and unable to discern anything we might add to it.

Accordingly, we grant Mr. Palecek’s motion to proceed in forma pauperis, but

deny his request for a COA and dismiss this appeal.

                                       ENTERED FOR THE COURT


                                       Neil M. Gorsuch
                                       Circuit Judge




      1
         Upon review of Mr. Palecek’s notice of appeal, which includes a stamp
from his prison’s legal mail system, it is clear that he placed his notice of appeal
in the prison mail system within thirty days of the entry of the district court’s
judgment. Accordingly, Mr. Palecek’s notice of appeal is timely filed pursuant
to the prison mailbox rule. Fed. R. App. P. 4(c)(1); Price v. Philpot, 420 F.3d
1158, 1163–64 (10th Cir. 2005).

                                        -2-